             Case 1:18-cr-10332-GAO Document 56 Filed 03/25/19 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


WRIT OF HABEAS CORPUS
TO THE MARSHAL FOR THE DISTRICT OF MASSACHUSETTS, OR ANY OF HIS DEPUTIES,

AND TO:      Suffolk House of Corrections, South Bay, 20 Bradston Street, Boston, MA 02118


YOU ARE COMMANDED to have the body of                      FRANKLIN PERRY now in your custody, before the

United States District Court for the District of Massachusetts, United States Courthouse, 1 Courthouse

Way, Courtroom No.           22           , on the    7th          floor, Boston, Massachusetts on

April 2, 2019             , at 12:30   , P.M.

for the purpose of    Change of Plea

in the case of     UNITED STATES OF AMERICA V.               FRANKLIN PERRY

CR Number        18-10332-GAO

        And you are to retain the body of said       FRANKLIN PERRY              while before said Court upon

said day and upon such other days thereafter as his attendance before said Court shall be necessary, and

as soon as may be thereafter to return said FRANKLIN PERRY                                      to the

institution from which he was taken, under safe and secure conduct, to be there imprisoned as if he had

not been brought therefrom for the purpose aforesaid. And have you then and there this Writ with your

doings herein.

Dated this    25       day of March, 2019              .




  George A. O’Toole, Jr.
UNITED STATES DISTRICT JUDGE
                                                                      ROBERT M. FARRELL
                                                                      CLERK OF COURT
                   SEAL

                                                             By:      /s/ Paul Lyness
                                                                      Deputy Clerk
